Citation Nr: 1041940	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to November 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, that denied the benefits sought on appeal.  Pursuant to the 
appellant's request, a hearing before a Veterans Law Judge was 
scheduled for December 2008.  However, in correspondence dated 
that month, the appellant withdrew her hearing request.  Thus, 
her hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(e) 
(2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
appellant's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

Although the appellant has been provided notice regarding her 
claim, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims issued an opinion redefining 
what notice is required under 38 U.S.C.A. § 5103(a) for a claim 
of service connection for the cause of a Veteran's death case.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Accordingly, the 
Board finds that a compliant notice letter under the redefined 
duty to notify is needed.

It appears to the Board that additional treatment records are 
outstanding.  The record shows that the Veteran's claims file has 
been rebuilt.  However, pursuant to VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part III, Subpart ii, Chapter 4, Section 
D, the Veteran's VA treatment records and reports of examination 
and private treatment records should be obtained and associated 
with the claims file.  In September 2007, the Veteran indicated 
VA treatment from 1998 to 2007.  Rating decisions dated in 
September 2008 and April 2001 reference VA medical records dated 
from January 2000 to February 2001; VA examinations and opinions 
dated in July 1998 and March 2001; private treatment records from 
Dr. Ramirez, dated from January 1998 to February 1998, and from 
Teacher's hospital, Dr. Navarro, and Dr. Viera, dated in February 
1998; and pages 1256 to 1257 from the Cecil Textbook of Medicine 
(16th edition, 1982).  Accordingly, to aid in adjudication the 
Veteran's VA medical records should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In addition, his private 
treatment records should also be obtained.

The appellant contends that the Veteran's death was related to 
his service.  Specifically, she contends that the metastatic 
prostate cancer, from which he died, was related either to 
herbicide exposure during service in Korea, or was related to his 
service-connected diabetes mellitus or prostatic hyperplasia.

The Veteran's service personnel records show a military 
occupational specialty of unit and organization supply specialist 
during his service in Seoul, Korea.  During that time, the 
appellant contends that the Veteran was exposed to agents used in 
the demilitarized zone (DMZ) which contributed to his metastatic 
prostate cancer and thereby his death.  However, in June 2008, 
the RO submitted a Personnel Information Exchange System (PIES) 
request for information regarding exposure to herbicides.  A 
September 2008 PIES response indicated that there are no records 
of the Veteran's exposure to herbicides during his service.

In an April 2001 rating decision that denied service connection 
for metastatic prostate cancer, to include as secondary to 
service-connected prostatic hyperplasia, the RO indicated that on 
VA examination in July 1998 an examiner opined that there is no 
relation between benign prostatic hyperplasia and adenocarcinoma 
of the prostate.  Benign prostatic hypertrophy is a benign 
condition with no pre-malignant condition.  Adenocarcinoma of the 
prostate is a different histopathologic change off the prostate 
without a clear etiology.  The RO also referenced pages 1256 to 
1257 from the Cecil Textbook of Medicine (16th edition, 1982) 
which state that no relationship between the development of 
benign hyperplasia and prostate cancer have been demonstrated.

The Veteran died in October 2007.  The certificate of death 
provides that the immediate cause of death was metastatic 
prostate cancer.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  While the July 1998 VA examiner opined that the 
Veteran's prostate cancer was not related to his prostatic 
hyperplasia, it does not appear that an examiner has yet been 
asked to render an opinion as whether the Veteran's metastatic 
prostate cancer was related to his service or was proximately 
due, the result of, or had been aggravated by his service-
connected diabetes mellitus or prostatic hyperplasia.  
Additionally, it is unclear whether the Veteran's service-
connected diabetes mellitus or prostatic hyperplasia materially 
and substantially contributed to his metastatic prostate cancer 
and thereby his death.  As any relationship remains unclear to 
the Board, the Board finds that another VA opinion is necessary 
in order to fairly decide the appellant's claim.  McLendon v. 
Nicholson, 20 Vet. App. (2006).  The examiner on remand should 
specifically reconcile the opinion with the July 1998 VA 
examination and opinion, the opinion from the Cecil Textbook of 
Medicine, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  . Send the appellant a notice letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter must 
include: (1) a statement of the conditions 
for which the Veteran was service-connected 
at the time of his death; (2) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a service-
connected condition; and (3) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected.

2.  Obtain the Veteran's complete VA 
treatment records and examination reports, 
including the July 1998 and March 2001 VA 
examinations and opinions, and associate them 
with the claims file.

3.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from Dr. Ramirez, dated 
from January 1998 to February 1998; from 
Teacher's hospital, Dr. Navarro, and Dr. 
Viera, dated in February 1998; and any 
additional private treatment records 
identified by the appellant.  All attempts to 
secure the records must be documented in the 
claims folder.

4.  Obtain a copy of pages 1256-1257 from the 
Cecil Textbook of Medicine (16th edition, 
1982) and associate it with the claims file.

5.  Arrange for a VA examiner to review the 
Veteran's claims folder and determine whether 
the Veteran's cause of death was related to 
his service.  The examiner should review the 
claims file and should note that review in 
the report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other opinions of record, including the July 
1998 VA opinion and opinion from the Cecil 
Textbook of Medicine.  The rationale for all 
opinions should be provided.  Specifically, 
the examiner should provide the following 
opinions:

(a)  Is it at least as likely as not (50 
percent or more probability) that the 
Veteran's metastatic prostate cancer was 
related to his service?

(b)  Is it at least as likely as not (50 
percent probability or more) that 
metastatic prostate cancer was proximately 
due to or the result of the Veteran's 
service-connected diabetes mellitus or 
prostatic hyperplasia?

(c)  Is it at least as likely as not (50 
percent probability or more) that 
metastatic prostate cancer was aggravated 
(increased in severity beyond the natural 
course of the condition) by the Veteran's 
service-connected diabetes mellitus or 
prostatic hyperplasia?

(d)  Is it at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected diabetes 
mellitus or prostatic hyperplasia 
materially and substantially contributed 
to his metastatic prostate cancer or to 
his death?

6.  Then, readjudicate the claim.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or United States Court of 
Appeals for Veterans Claims for development or other action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

